DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 8/11/2022 has been entered.  Claims 2-4 have been canceled.  Claims 1 and 5-10 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 has been amended to recite, “A method of preparing the stimuli-response color-changing functional coating composition of claim 1,” and given that claim 1 already recites “an epoxy resin” on line 3, “a furanone pigment” on line 4, “an amine curing agent” on line 5, and “a solvent” on line 6, it is unclear whether “a furanone pigment” and “a solvent” in step (1), “an epoxy resin” in step (2), and “an amine curing agent” in step (3) are required to be the same as “a furanone” and “a solvent”, “an epoxy resin” and “an amine curing agent” as already recited in instant claim 1, respectively, or may be different, for example, can the solvent used in step (1) be different from the solvent in the final coating composition, e.g. by incorporation of a solvent exchange step given that the method of claim 8 is drafted in open transition language.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JP2013184928A, please refer to the attached machine translation for the below cited sections) in view of Pham (Epoxy Resins In Encyclopedia of Polymer Science and Technology, Vol. 9).
  Aoki teaches furofuran derivatives, a method of producing a furofuran derivative, and a use thereof, particularly as an organic fluorescent material such as in a coating or resin molded article (Paragraphs 0001 and 0047-0048), wherein the method comprises condensing two molecules of cinnamic acid or a derivative thereof to obtain a condensed product represented by general formula (2), with is then subjected to a dehydrogenation step wherein the condensed ring formed in the condensing step is dehydrogenated to form a furofuran skeleton (Paragraphs 0006-0010), and given that Aoki teaches that R4 to R9 may each be a hydrogen atom, and that an etherification step as utilized in the examples to obtain the specific etherified derivatives of formulas (5) to (16) as in general formula (3) or (4) is an optional step (Paragraph 0028, Examples), Aoki provides a clear teaching or suggestion of the claimed 3,6-diphenyl-1H,4H-furo[3,4-c]furan-1,4-dione.  Aoki teaches that the furofuran derivative may be dissolved or dispersed in a solvent such as toluene and/or acetone, or may be compatible with (e.g. mixed or dissolved in) a thermosetting resin such as epoxy resins and epoxy-polyester cured resins,  (Paragraphs 0044-0046), and given that Aoki teaches that specific use forms thereof include as a coating material and a cosmetic dissolved or dispersed in a solvent, Aoki provides a clear teaching and/or suggestion of a coating composition comprising a furofuran derivative as instantly claimed having a fluorescent property reading upon the broadly claimed “stimuli-responsive color-changing functional” limitation, mixed with a thermosetting epoxy resin, and a solvent like toluene and/or acetone, such that the difference between the teachings and/or suggestions of Aoki and the claimed invention as recited in instant claim 1 is that Aoki does not teach that the coating material also contains an amine curing agent as instantly claimed.  However, given that amine curing agents are an obvious species of epoxy curing agent in the art, and in fact, the “most commonly used curing agents” in the art as evidenced by Pham (Epoxy Resins. In Encyclopedia of Polymer Science and Technology, Entire document, particularly Page 722 and Tables 13-15), alone representing 48% of the U.S. consumption of curing agents for epoxy resins in 2001 as noted in Table 13 of Pham, and more specifically primary and secondary amines (as in instant claim 5; Page 721, lines 1-2; Page 722, last paragraph; see also Pages 725-729), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a primary or secondary amine curing agent, an obvious species of epoxy curing agent in the art as evidenced by Pham, in the furofuran coating composition taught and/or suggested by Aoki that contains a thermosetting epoxy resin and a solvent such as toluene and/or acetone as discussed above, given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results, thereby rendering the claimed invention as recited in instant claims 1 and 5-6 obvious over the teachings of Aoki in view of Pham.
With regard to instant claim 7, in addition to the discussion above with respect to instant claims 1 and 5-6, Pham discloses that the epoxy/curing agent stoichiometric ratio is an important factor that “has significant effects on the network structure and performance” (Page 747, last paragraph to Page 749, and Page 751, section entitled “Epoxy/Curing Agent Stoichiometric Ratios); and that “[t]heoretically, a cross-linked thermoset polymer structure is obtained when equimolar quantities of resin and hardener are combined” but that “in practical applications, epoxy formulations are optimized for performance rather than to complete stoichiometric cures”, wherein studies or experimentation can be performed to determine the optimum ratio (Page 751, second and third full paragraphs).  Pham teaches that in determining the stoichiometric quantity of curing agent to cure an epoxy resin, the molecular weight and number of active hydrogens of the curing agent (reading upon the claimed quantity of amine hydrogen of instant claim 7) is expressed with respect to the epoxide equivalent weight (EEW) of the epoxy resin “which is defined as the weight in grams that contains 1g equivalent of epoxide” (reading upon the claimed “quantity of epoxy groups” as recited in instant claim 7; Page 686, last two paragraphs; Page 717, second paragraph; Page 729; Tables 14 and 18).  Pham provides a diagram illustrating the formation of cured epoxy networks using different molar ratios of epoxy to curing agent of (0.25 to 2.0):1 (encompassing the claimed molar ratio range), showing how the resulting structures are significantly different depending on the ratio used; and specifically teaches that in cured epoxy systems using primary and secondary amines, the amine curing agent is normally used near stoichiometric (1:1) ratio (falling within the claimed molar ratio range; Pages 748-753).  Hence, the claimed molar ratio as recited in instant claim 7 would have been obvious over the teachings of Aoki in view of Pham given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Further, with respect to the claimed mass of furanone pigment and solvent, although Aoki does not specifically limit the content of the furofuran compound and solvent in the coating composition, Aoki does teach examples wherein a furofuran derivative is provided in a content of 4% to form a light emitting layer, and given that Aoki provides a clear suggestion that the content of the furofuran is a result-effective variable as is typical in the art with respect to coloring additives or pigments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum content of the furofuran derivative in the coating composition taught by Aoki in view of Pham to provide the desired coloring or fluorescent properties for a particular end use of the coating composition wherein amounts on the same order of magnitude as disclosed by Aoki in the examples would have been obvious to one skilled in the art and would render the claimed 1.5-2.5% range obvious to one skilled in the art.  Further, with respect to the claimed solvent content, given that the amount of solvent in a coating composition is a known result-effective variable affecting the viscosity of the composition, in general, and more particularly with respect to an epoxy resin composition, can affect the cure properties of the epoxy resin composition as taught by Pham, wherein Pham teaches that an amount of solvent or diluent used in an epoxy resin system is often in the range of 2-20wt% based on the epoxy resin (Pages 761-762) which would read upon and/or render obvious the claimed solvent content as recited in instant claim 7; the claimed invention as recited in instant claim 7 would have been obvious over the teachings of Aoki in view of Pham, wherein one having ordinary skill in the art would have been motivated to utilize contents as taught or suggested by Aoki and Pham and/or to utilize routine experimentation to determine the optimum formulation to provide the desired properties for a particular end use of the coating composition taught by Aoki in view of Pham.
With respect to instant claim 8 as it depends upon instant claim 1 which is discussed above, although Aoki teaches that the components may be blended together to obtain a desired composition, such as a coating composition as discussed above, Aoki does not specifically teach the order of mixing the components as instantly claimed.  However, Pham provides a clear teaching and/or suggestion that the curing agent, particularly an amine curing agent, is blended last as in the instantly claimed invention, such as in a two-package system (Pages 771-776), and provides a suggestion that entrapped air may be a disadvantage in an epoxy composition (Table 22) such that removing air bubbles as in the claimed invention would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.  Further, given that in general, changing the order or sequence of adding ingredients is prima facie obviousness as noted in MPEP § 2144.04(IV)(C), the claimed invention as recited in instant claim 8 would have been obvious over the teachings of Aoki in view of Pham.
With respect to instant claims 9-10, as discussed in detail above, the combination of Aoki in view of Pham provides a clear teaching and/or suggestion of a coating composition as instantly claimed prepared from an epoxy resin; a furofuran fluorescent material reading upon the claimed furanone pigment that given the fluorescent property thereof would read upon the broadly claimed stimuli-responsive color-changing functional limitation, particularly with respect to electromagnetic radiation such as ultraviolet light, an obvious species of EM radiation utilized for light emitting materials, as in instant claim 9; an amine curing agent; and a solvent, such that the application of the coating composition taught by Aoki in view of Pham to a substrate and curing the epoxy composition as in the claimed invention would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.  Further, given that Aoki specifically teaches that the furofuran fluorescent material can function as a light emitting material and may have a yellow emission (Entire document, particularly Paragraphs 0016 and 0043; Examples), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to illuminate the cured coating comprising the furofuran derivative to activate the fluorescence or light emitting properties thereof providing a change in color as in the claimed invention.  Hence, the claimed invention as recited in instant claim 9 would have been obvious over the teachings of Aoki in view of Pham, and given that the claimed “smart sensor material” as broadly recited does not provide any additional structural or material limitations to the coated substrate to differentiate the claimed “smart sensor material” from the coated substrate of the invention taught and/or suggested by Aoki in view of Pham, instant claim 10 would also have been obvious over the teachings of Aoki in view of Pham for the same reasons as discussed above with respect to instant claim 9.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but are moot in view of the new ground(s) of rejection presented above.
Any objection or rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 8/11/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        November 19, 2022